Filed 10/1/20 P. v. Murdock CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                      B296599

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. TA139574)
           v.

 DAVON MURDOCK,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Pat Connolly, Judge. Affirmed and
remanded with directions.
      Paul Couenhoven, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, and William N. Frank, Deputy
Attorney General, for Plaintiff and Respondent.
                        ____________________
       Davon Murdock appeals his convictions for murder and
possession of a firearm by a felon. Murdock started a fistfight
with Kenneth Bragg, but Bragg bested him. Murdock resorted to
a pistol: he fired, missed Bragg, but killed Davon “Day Day”
Williams. We will supplement the facts as needed to analyze
each of Murdock’s six appellate arguments. His first four
arguments lack merit. His fifth and sixth contentions concern his
sentence and are right. Unmodified statutory citations are to the
Penal Code.
                                   I
       Murdock first claims the court should have instructed the
jury on the lesser included crime of manslaughter, which requires
evidence of provocation. Murdock does not contest he started the
fight with Bragg. You cannot start the fight and then claim
provocation. (People v. Oropeza (2007) 151 Cal. App. 4th 73, 83.)
       As a matter of law, this rule is sound. The law does not
reward aggressors for aggression. Murdock does not explain why
the law should. We reject Murdock’s first argument.
                                  II
       Murdock’s second claim is the judge erred by denying his
motion to recall a witness who had finished her trial testimony.
This claim is incorrect. The judge’s decision was a classic
exercise of acceptable judicial discretion: the probative value of
Murdock’s proffer was speculative, and it threatened to enmesh
the trial in tangential controversies.
                                  A
       The witness, S.A., is the central figure in this argument.
Her relationship to this case is factually complex. It evolved
through four stages. First, police interviewed S.A., who fingered




                                2
Murdock as the killer, even as she expressed great fear of him.
Second, at trial on direct examination, S.A. changed her story:
now she knew nothing. Third, S.A. changed her story again on
redirect: now she said a bribe from the victim’s family made her
implicate Murdock. Fourth, after S.A. left the courthouse, a
group converged and a woman attacked her.
       This final episode is our focus here.
       Murdock moved to recall S.A. to tell the jury about being
attacked. The defense told the court S.A.’s testimony would rebut
the prosecution’s theory that Murdock was intimidating. “If Mr.
Murdock was clearly who they say he is, they [S.A.’s attackers]
would have been completely afraid to have touched [S.A.] . . . .”
       The trial court denied Murdock’s motion because it lacked a
showing of “sufficient nexus” to be relevant to the proceedings.
       Murdock challenges this ruling, which we affirm.
       To delve into this issue, we describe the four stages of S.A.’s
evolving statements, one step at a time. Then we describe
Murdock’s motion and the court’s ruling. And then we analyze
the legalities.
                                   1
       Detectives interviewed S.A. on November 16, 2016, almost
a year after the shooting. S.A. was afraid of Murdock. She would
not testify against him or write anything down; anyone who
cooperated with police must have “death wishes right now.” She
did not “want to be on this case” because snitches would get
killed. Murdock was “crazy, and if he [was] making calls from
wherever he’s at right now for people to get killed, I don’t want to
be a part of it.”
       S.A. nevertheless told detectives she saw Murdock shoot
Williams. Bragg and Murdock’s nephew Malik Frederick were




                                  3
playing dice. Frederick got angry with Bragg. Bragg told
Frederick to go get some money. Frederick went to get one of his
uncles to fight Bragg. Murdock heard about the situation and
went over to confront Bragg. S.A. said Murdock was “talkin shit
and he pulled out his gun and started shooting.” When Murdock
started shooting, S.A. saw Williams “got shot.”
                                   2
      At trial, police had to force the reluctant S.A. to obey her
subpoena and to come to court. S.A. was hostile throughout her
testimony.
      S.A.’s version on direct examination was simple: she did
not know anything.
      S.A. admitted she was near the scene the night of
November 27, 2015, and heard gunshots. But she did not know
what happened. She did not know who Murdock was. She saw
Williams run to his car, but did not know about any dice game.
She was in the house and did not see anything. S.A. adamantly
insisted she did not know about a fight or anything else.
      Further, S.A. testified she was not afraid to testify. She
admitted speaking to a detective on November 16, 2016, but
claimed she had not said she was afraid. She told him she would
not get on the stand because this matter had nothing to do with
her.
                                   3
      During the prosecution’s redirect examination, S.A.
changed her account yet again. Now S.A. claimed the victim’s
family had bribed her to tell police Murdock was the shooter.
      Towards the end of the redirect examination, S.A.
announced, “I’m just going to tell you the honest truth.” Then
she said Williams’s uncle paid her to implicate Murdock. In




                                4
exchange for S.A.’s statement to detectives on November 16,
2016, identifying Murdock as the shooter, the victim’s uncle also
paid for a place in Barstow where S.A. and her children could
move.
       S.A. said she truly did not know what happened the night
of the shooting, and had been honest throughout her testimony
on direct examination. Everything she told the detectives was
“just hearsay” from Williams’s family.
                                   4
       S.A.’s saga took a new turn when she finished her
testimony, left court, and was the target of an attack. The
defense sought to recall S.A. to testify about the attack. The trial
judge denied this request, which is the ruling Murdock now
challenges.
                                   a
       We lay out pertinent details.
                                    i
       Days after S.A. testified but while the trial was still in
progress, S.A. returned to the courthouse at a lunch break to
report what had happened to her. A small crowd gathered to
hear: lawyers from both sides, detectives, investigators, a
paralegal, and a research attorney. This lunchtime session was
outside the presence of the jury and was not recorded.
       At this session, S.A. said that, after she testified at trial
and was away from the courthouse, she had been attacked.
Three cars pulled up. Six people got out. A woman from one car
injured S.A.’s hand and gave her a black eye.
                                   ii
       Who were these people in the cars? S.A.’s account was
indefinite.




                                 5
       S.A. said some people in the cars had been in court when
she testified. Those people had been sitting on Murdock’s side of
the courtroom during the trial.
       Another person who arrived in one of the cars was
Murdock’s nephew Malik Frederick.
       We pause here to elaborate Malik Frederick’s role in this
case. Detectives interviewed Frederick on December 4, 2015.
Frederick told detectives he got into an argument with Bragg
over a dice game the night of the shooting. Bragg called
Frederick a “bitch ass little kid.” Frederick told another uncle
named Michael about the argument. Murdock overheard the
conversation and took off running towards Bragg. Murdock and
Bragg started to fight.
       At the crime scene and by blood relations, Frederick thus
was associated with defendant Murdock, not with victim
Williams and his family.
       At this point in the hearing, however, defense counsel
stated “it was unbeknownst to me to the extent Malik has family
members on the Davon Williams side, I believe from his father,
and he has family members from the mother on the Murdock
side, he [Malik] was present during the beat down.”
       S.A. continued to describe what had happened to her.
Williams’s sister was “on the scene as well.” This sister is named
Carla. S.A. did not say Carla arrived with the people in the cars
or that Carla was involved in the beating. Rather, after the
beating, Carla told S.A. Carla had seen S.A. involved in a fight
“with this one other girl.” Carla asked S.A., “ ‘[H]ey, what
happened over there? What’s going on?’ ”




                                6
                                   b
       After this conference with S.A., the defense and prosecution
lawyers went to court, where they went on the record. S.A. did
not attend this court hearing.
       The defense started speaking first, recounting the thrust of
S.A.’s words in the form of a cooperative factual account. That is,
before beginning her account, the defense attorney asked a police
detective to correct her if she made a mistake. The detective
said, “Sure.” To a degree, then, the defense and the prosecution
agreed on what S.A. had just said. The two sides disagreed,
however, about what, if anything, to do about it. The defense and
the prosecution gave the trial judge somewhat differing
interpretations of S.A.’s statements.
       According to defense counsel, S.A. “knew it was [Williams’s]
people” who attacked her because they were upset “that she
flipped the script” at trial, presumably by testifying that a bribe
made her lie to police about Murdock. Defense counsel also
stated, “The issue that she indicated to me that these people were
having with her was, one, that she went—that she gave them an
address in Barstow [when she testified at trial]. ¶ We know she
didn’t give them an address in Barstow. She just acknowledged
that she was in Barstow.”
       According to the prosecution, however, the only reason S.A.
gave for the attack was “because of the address in Barstow.” The
prosecution pointed out S.A. did not testify about an address in
Barstow. The defense had agreed on this score: “We know she
didn’t give them an address in Barstow.”
       Defense counsel agreed she did not ask S.A. about a
purported payment from Williams’s uncle in exchange for lying to
the police during this lunchtime session when S.A. described the




                                7
attack. Thus it was unclear what defense counsel meant when
she said S.A. “knew it was [Williams’s] people” who attacked her
because they were upset “that she flipped the script” at trial.
       We quote the key part of defense counsel’s proffer. The
italics are ours.
                    Defense Counsel: We asked her—my concern
             was was she—was she beat down? Who beat her
             down? And how does she know these people? And
             how does she know [whose] side they are on? That
             was the concentration of this particular meeting.
                    And yes, I would like to bring her on for a
             number of reasons.
                    The Court: Let’s hear them because so far the
             court is not persuaded to allow her to testify. But I’ll
             listen.
                    Defense Counsel: Thank you, Your Honor.
             First of all, this is a witness that clearly we knew—
             my gut feeling was something was wrong. She wasn’t
             giving up information to either the district attorney
             or myself to a certain extent.
                    She was on the stand for approximately two
             hours before she indicated that I’m just going to tell
             you the truth that I was paid whatever.
                    And if the court noticed, if you noticed her
             demeanor at that time, she was very rigid with all of
             us, but her demeanor calmed down a little bit once
             she indicated that she had, in fact, been paid.
                    Now, the importance of her being beat down in
             this particular case, the district attorney’s case is
             focused solely—focused [mainly] on the fear of these




                                 8
particular witnesses. Everybody is in fear.
Everybody.
      They have these tapes where even though the
witness will say they are not in fear, but they are
attempting to persuade the judge everything is fear.
Everything is fear. Everything is fear because of who
my client’s reputation is—of who my client or what
my client’s reputation is.
      For a witness, who at the conclusion of her
testimony, said something that I, from a defense
perspective, was very positive for the defense and that
she was there subsequently after beat down, not by
my client, but by the victim’s circle, you know, of
friends, goes right to the issue that the district
attorney is attempting to prove this fear.
      If Mr. Murdock was clearly who they say he is,
they would have been completely afraid to have
touched this girl who in the end result gave testimony
was somewhat—
      The Court: I don’t follow that part of it but—
      Defense Counsel: And the fact that—that
there’s been all this conversation on fear, and then
we get to the end of the day—the detective said
numerous times has Murdock tried to reach out to
you? Has anybody tried to harm you? Has anybody?
They have gotten a negative response to all of that.
      And then at the end of the day we get someone
who is beat down. Not by my client or his people. We
get somebody who is beaten down by their side.
Which, one, justifies and clarifies the fact that she




                    9
             was, in fact, potentially telling the truth on that
             particular issue because she was beat down.
                    And I—I don’t know what—if she were to take
             the stand—and I know in speaking to the district
             attorney, I know we can’t clear this court, I’m not
             sure what she’d say if she has to look at the
             individual who was present, which I’m talking about
             the sister who sits in court, if she had to look at the
             sister who was present and described this who we
             know she was at the scene. So it’s problematic.
                    But I think it’s extremely—this is a life case for
             my client. And I think that it is extremely relevant
             information. And I think a jury should have a right
             to hear this information.
       The prosecution responded that S.A. had not been clear
about whether the attackers were from Murdock’s side or from
Williams’s side, because, among other things, “[t]he people who
[S.A.] said came out of the cars were all sitting on Murdock’s side
[of the courtroom] engaging with Murdock’s family members.”
       Defense counsel said those individuals were not with
Murdock’s family. Counsel asked if the court recalled a group of
people causing “a little ruckus” in the courtroom, and said
Murdock’s family told her “these people are not with them.” The
trial court noted they were sitting with Murdock’s family
members and interacting with them. The court stated the
interactions “were not mean spirited or anything.”
       The trial court denied the defense motion to recall S.A.,
stating, “There’s not been sufficient nexus for this court to put
her on that leads this court to believe that it would be relevant
for these proceedings.” After further discussions with counsel,




                                 10
the court maintained defense counsel’s offer of proof, “on its face,
was insufficient for the court to find that it was of evidentiary
value for this jury” and stated “the court is not going to open this
up to another trial.”
                                   c
       In a motion for a new trial, Murdock’s new defense counsel
argued the trial court improperly excluded S.A.’s testimony the
victim’s family beat her up. Counsel argued this testimony was
relevant to S.A.’s credibility and the truthfulness of her
statement to the police that she saw Murdock shoot Williams.
       At the new trial motion hearing, defense counsel argued
the testimony “was rehabilitative evidence for the defense” of
S.A.’s credibility. She argued the jury should have heard S.A.
was “beat down” after testifying that Williams’s uncle paid and
relocated her “because witnesses’ credibility was being impeached
all over the place, including [S.A.’s],” and the evidence would
have bolstered S.A.’s credibility.
       The trial court denied the new trial motion. The court
stated: “The attitude and the—basically, the credibility of [the]
witnesses was determined by this jury, by way of the function of
returning a verdict. ¶ As to [S.A.’s] beat down, this was
litigated. There has been nothing that’s been put forward to this
court that makes me believe that the court made any error at all
in not allowing that testimony.”
                                   B
       We review this issue for abuse of discretion. (People v.
Thomas (1992) 2 Cal. 4th 489, 542.) The trial court may, in its
discretion, recall a witness who has been excused from giving
further testimony in the case. (Evid. Code, § 778.)




                                11
       The court’s exercise of discretion was sound. (See People v.
Roberts (2010) 184 Cal. App. 4th 1149, 1192.) The probative value
of S.A.’s proffered evidence was low. The potential for an undue
consumption of time and confusion of the issues substantially
outweighed this low probative value. (See Evid. Code, § 352.)
                                   1
       The probative value was low because the evidence was
ambiguous and the inferences to be drawn from it were
speculative.
       The evidence was flawed in three ways: the identity was
speculative, the motive was doubtful, and the relevance was
tenuous.
                                   a
       First, the identity of the people who attacked S.A. was
ambiguous. S.A. thought her attackers were affiliated with the
victim’s camp, but there also seemed to be links with Murdock’s
camp as well. Murdock’s nephew Malik Frederick was in one car.
Murdock’s lawyer never tried to explain or make sense of that,
except to say Frederick had family members on both sides. And
the trial judge apparently had seen some unnamed court
attendees who were at the beating in the courtroom during trial,
where the judge had observed them speaking with Murdock’s
camp. The trial judge had watched those interactions, which
were “not mean spirited or anything.”
       Most puzzling was the basis for S.A.’s apparent speculation
her attackers were from the victim’s camp. When asked why she
thought that, S.A. had paused: she did not have a ready answer.
When she did answer, S.A. said it was because Williams’s sister
Carla had asked S.A. “ ‘what happened.’ ” Carla asked this after
the beating was over. Carla apparently had not arrived in one of




                                12
the three converging cars, nor had Carla apparently taken any
role in the beating. Carla’s question “ ‘what happened’ ” did not
logically support S.A.’s conclusion the attackers were connected
with the victim’s family. Absent a logical foundation, S.A.’s
thinking was unsupported and possibly irrational speculation.
                                   b
       Second, the motive for the attack remained doubtful. Was
it because S.A. had revealed an address in Barstow? That is
what S.A. said. But everyone else agreed S.A. had not named
some address in Barstow during her testimony. And why would
revealing an address in Barstow prompt an attack?
       S.A. did claim on redirect that Williams’s uncle had moved
her to someplace in Barstow as part of the supposed bribe, but
the inference to be drawn from that fact was unclear. Was the
attack supposedly a reprisal because S.A. told the truth and
divulged a corrupt bribe in open court, thus prompting the
bribers to punish her disclosure? Or was the supposed reprisal
because S.A. told a lie and had besmirched a grieving family with
a false bribery claim, thus triggering righteous outrage in the
victim’s family?
       These competing explanations had opposite implications for
the case: the former would help Murdock, but the latter would
hurt him. Murdock never acknowledged these competing
interpretations or explained why one was more likely that the
other.
                                   c
       Third, the relevance of this testimony to the trial was
tenuous at best. The defense claimed the prosecution was
arguing Murdock was an intimidating person, and S.A.’s new
testimony would tend to rebut that claim.




                               13
       This defense theory of relevance was weak.
       The premise of an attack on S.A. does little to support the
conclusion Murdock was not frightening to S.A. and other fearful
witnesses. The woman who attacked S.A. remained unknown. It
is speculative to ascribe a clear motivation to an anonymous
person who acts for unclear reasons.
       In sum, these three reasons made S.A.’s testimony
ambiguous. The trial court defensibly concluded the defense had
not shown a sufficient nexus between its proffer and the trial
issues.
                                  2
       S.A.’s testimony also had the potential to consume
substantial trial time and to confuse the issues. Murdock
basically proposed to try a new assault case in the middle of the
ongoing murder trial. The assault case was complex. The
assault case would involve many actors, nearly all of whom were
as yet unnamed and unknown. The claimed motive for the
assault was unclear and factually intricate. The trial court fairly
could forecast the need for investigative delays and for many
additional witnesses.
       The trial court judged the delay and complexity of this
involved digression outweighed its doubtful value. This exercise
of discretion was reasonable. (See People v. Lee (2015) 242
Cal. App. 4th 161, 181–182.)
                                  C
       Murdock argues the trial court’s ruling violated his federal
right to confrontation. This argument fails.
       The Sixth Amendment to the federal Constitution provides
a defendant the right to engage in appropriate witness cross-
examination, but the trial court retains the ability to impose




                                14
reasonable limits if counsel’s inquiry is repetitive or marginally
relevant. (People v. Williams (2016) 1 Cal. 5th 1166, 1192.)
Routine application of state evidence law does not implicate a
criminal defendant’s federal constitutional rights. (People v.
Jones (2013) 57 Cal. 4th 899, 957.) Specifically, notwithstanding
the confrontation clause, a trial court may restrict cross-
examination under Evidence Code section 352. (People v.
Quartermain (1997) 16 Cal. 4th 600, 623.) Excluding evidence of
marginal impeachment value that would require undue time
consumption generally does not violate a defendant’s
constitutional rights to cross-examination and confrontation.
(People v. Pearson (2013) 56 Cal. 4th 393, 455.) There is no
confrontation clause violation unless a reasonable jury might
have gotten a significantly different impression of the witness’s
credibility had the trial court allowed the cross-examination.
(Williams, supra, at p. 1192.)
      Cross-examining S.A. about the beating would not have
created a significantly different impression of her credibility. The
jury already had spent considerable time listening to S.A. It had
an ample basis for evaluating her credibility and potential biases.
In particular, S.A.’s final performance on redirect was, as
Murdock’s counsel phrased it, “very positive for the defense . . . .”
      When S.A. left the witness box, it was on a high note for
Murdock. Bringing S.A. back to relate a complicated story with
an uncertain meaning would have been risky business for
Murdock and a detour for the jury. The trial court’s exclusion of
this evidence was proper and did not violate the confrontation
clause. (See People v. Brown (2003) 31 Cal. 4th 518, 545.)
      Murdock invokes Olden v. Kentucky (1988) 488 U.S. 227
(Olden), a case far afield from this one.




                                 15
       Olden was a race case. Defendant Olden was an African-
American man charged with sexual assault against a white
woman. (Olden, supra, 488 U.S. at p. 228.) Olden maintained
their sexual encounter was consensual and the woman cried rape
only when her African-American lover, who was a man named
Russell, saw her alight from Olden’s car at the end of their
encounter. Olden’s theory was the woman hoped to prevent
Russell from suspecting her of infidelity. To support this theory,
Olden sought to cross-examine the woman about her romantic
relationship with Russell, with whom she was living by the time
of trial. The trial court excluded this evidence. The intermediate
appellate court affirmed, writing that “ ‘there were the
undisputed facts of race; [the woman] was white and Russell was
black. For the trial court to have admitted into evidence
testimony that [the woman] and Russell were living together at
the time of the trial may have created extreme prejudice against
[the woman].’ ” (Id. at pp. 229–231.)
       The Supreme Court summarily reversed. The evidence
Olden hoped to elicit was crucial to his case. (Olden, supra, 488
U.S. at p. 233.) The trial court’s exclusion of this evidence “was
beyond reason. Speculation as to the effect of jurors’ racial biases
cannot justify exclusion of cross-examination with such strong
potential to demonstrate the falsity of [the woman’s] testimony.”
(Id. at p. 232.)
       This case is worlds away from Olden. The trial court did
not speculate as to the jurors’ racial biases. Rather, it excluded a
time-consuming and confusing presentation of evidence that
would have had little probative value. Olden is not pertinent to
this case.




                                16
      Murdock cites United States v. Manske (7th Cir. 1999) 186
F.3d 770, 777–779 (Manske), which has no application here. The
issue in Manske was whether a party could ask witnesses about
their bias. Manske said yes. But Murdock did not want to ask
S.A. about her bias. He wanted to recall her so she could testify
about the attack, claiming this would show Murdock was not
intimidating. Murdock’s proffer did not claim a witness was
biased. Rather, it urged a character conclusion about a non-
witness: Murdock. Nor did this trial court’s analysis under
Evidence Code section 352 have any parallel in Manske. The
federal counterpart to section 352 is rule 403 of the Federal Rules
of Evidence (28 U.S.C.). The Manske decision does not cite rule
403. Manske is irrelevant.
      The trial court did not violate Murdock’s federal
constitutional rights.
                                 III
      Murdock’s third claim is the court erred by denying his
motion for a new trial, which Murdock based on his claim of
newly discovered evidence, among other grounds.
      We review this ruling for an abuse of discretion.
(Richardson v. Superior Court (2008) 43 Cal. 4th 1040, 1047.)
      The basis for Murdock’s claim of new evidence was a
declaration from one Adon Howard, whose declaration stated
Murdock was “definitely not the shooter.”
      This evidence did not warrant a new trial because Murdock
made no showing the evidence was new. (See People v. Dyer
(1988) 45 Cal. 3d 26, 52 [generally evidence must be newly
discovered to warrant a new trial] (Dyer).)
      Murdock was aware of Howard’s status as a witness from
before the victim was murdered. By Howard’s account, Howard




                                17
was at the scene of the shooting and alongside Murdock from
start to finish.
       Howard’s declaration described events this way. Before the
shooting, Howard was with “one of my boys, Davon Murdock.”
When a fight started, Howard “sprang to action” to brawl
alongside Murdock. Howard heard shooting. Then Murdock,
Howard, and another person named Backdoor “were recovering
from the brawl.” They asked each other questions: who was
shooting? Are you ok? Then Howard fled “in the same direction
as Murdock until no one else was in view.”
       Murdock presented no evidence about when the defense
contacted Howard. Neither did he offer evidence why Howard did
not testify at the first trial.
       Absent evidence, a presumption of regularity prevails. In
other words, the party moving for a new trial faces a burden of
presenting evidence as to why a second trial is necessary. We do
not presume the contrary: that there is a right to a second trial
unless the opposing party disproves the right. That approach
would be contrary to customary practice and common sense.
       The presumption of regularity would suggest the defense
knew about Howard from Murdock, who knew about Howard
from the start. The same presumption suggests the defense
decided for tactical reasons it would not be helpful to Murdock to
call Howard as a witness. There is no evidence to the contrary.
       The trial court rightly denied Murdock’s new trial motion
in this situation. (Dyer, supra, 45 Cal.3d at p. 52.)
       For his new trial motion, Murdock’s lawyer was different
from his trial lawyer. Without evidentiary support, the new
lawyer told the trial judge “Howard was hard for us to obtain”
and that even after counsel made contact “he was equally difficult




                               18
and didn’t want to get involved.” Counsel used the words “us”
and “we” in describing contact with Howard, but it was unclear
when the defense “got ahold of him” and whether these pronouns
referred to Murdock’s trial lawyer or his new lawyer or both. The
trial court was entitled to discount these lawyer’s comments as
unfounded in evidence.
       Murdock argues the court was wrong to deny the new trial
motion because Howard’s evidence, as believed, would be
powerfully exculpatory. Murdock cites People v. Martinez (1984)
36 Cal. 3d 816. In the Martinez case, however, the witness with
the newly discovered information testified he had not come
forward earlier because he had not realized his information was
vital until after the defendant’s conviction. (Id. at p. 821.) The
witness himself thus explained his evidence indeed was new.
The witness also gave a cogent reason for the delay. (Ibid.; see
also People v. Soojian (2010) 190 Cal. App. 4th 491, 502, 513 [only
during trial did evidence emerge about an alternate suspect].)
This case is different. Neither Howard nor anyone else here
supplied evidence of that kind.
                                   IV
       Murdock’s fourth claim is cumulative error. He argues the
cumulative effect of the claimed errors rendered his trial unfair.
But there were no errors.
                                    V
       Murdock’s remaining claims are about his sentence. The
trial court sentenced Murdock to a total of 51 years to life: a term
of 25 years to life for first degree murder (§ 187, subd. (a)), a
consecutive term of 25 years to life for a firearm enhancement
(§ 12022.53, subd. (d)), and a one-year term for a prison prior
(§ 667.5, subd. (b)). The court also imposed a concurrent term of




                                19
three years for the gun possession conviction (§ 29800, subd.
(a)(1)).
       Murdock’s fifth claim is the trial court erred by imposing a
concurrent term of three years for the firearm possession
conviction. This argument is correct: the trial court should have
stayed this sentence under section 654 because there was no
evidence Murdock possessed the gun before the moment he shot
and killed Williams.
       Section 654 prohibits multiple punishments for a single act
or course of conduct. (People v. Ramirez (2006) 39 Cal. 4th 398,
478.) Whether an offense is an indivisible course of conduct is a
question of fact. We uphold the trial court’s ruling when
substantial evidence supports it. (People v. Brents (2012) 53
Cal. 4th 599, 618.)
       With respect to punishment for possessing a firearm as a
felon, the conduct is divisible and additional punishment is
proper so long as Murdock purposefully possessed the gun before
the murder took place. (People v. Jones (2002) 103 Cal. App. 4th
1139, 1144.)
       There was no evidence Murdock possessed the gun before
he started to fight Bragg. The People argue S.A.’s statement that
she saw Murdock pull a handgun from his waist and fire it “was
sufficient to support the inference that [Murdock’s] possession of
the firearm was antecedent to and separate from the primary
offense of shooting and killing Williams . . . .” The People cite the
transcript of S.A.’s statement to the police. In this statement,
S.A. was clear she did not know the source of the gun.
       With our italics, we quote the excerpts showing S.A. did not
know where Murdock got the gun.




                                 20
        Witness: And Murdock pulled out the gun and started
              shooting and then [Williams] got shot twice.
        Officer: Could you tell where he pulled it out from?
        Witness: From his waist; where else he goin to pull a gun?
        Officer: Did you see it in his waist or could you tell where
              he put it?
        Witness: I don’t know where he pulled it from. I just seen
              it in his hand and I seen him start shooting, and I
              just ran . . . .”
        S.A. reiterated she couldn’t see from where Murdock pulled
the gun, and said there were several people standing next to him.
When asked if she could “tell if somebody passed him a gun,” she
responded, “I’m not even sure. I’m not goin to lie to you. I’m not
even sure because everything happened so fast, you know?” She
later repeated, “So I’m not even sure. I don’t know if he pulled it
out, somebody passed it to him. Like, I’m not even sure. I just
seen him shooting.”
        S.A. thus did not say she saw Murdock pull a handgun from
his waist. She assumed it was in his waistband. But when
pressed, she emphasized she did not know how he got the gun;
she just saw him shooting. This evidence does not support the
prosecution’s argument that Murdock possessed the gun before
shooting Williams.
        The People also cite a page of S.A.’s trial testimony and a
page of a detective’s testimony about S.A.’s police statement, but
neither are relevant here. S.A. testified she did not know anyone
by the name of Davon Murdock and did not see anyone shoot
anyone else that night. The detective testified S.A. told him
“. . . Murdock ran and started shooting at [Bragg]—or started




                                21
shooting.” These statements do not imply Murdock already had
the gun before shooting.
       The People cite no other evidence that Murdock had the
gun before the shooting. Substantial evidence did not support
additional punishment for Murdock’s firearm possession
conviction. The trial court must stay execution of this sentence.
(People v. Reed (2006) 38 Cal. 4th 1224, 1227.)
                                  VI
       Murdock’s sixth argument is we should strike his one-year
sentence for a prison prior, and the prosecution agrees.
       The parties note Senate Bill No. 136 (2019–2020 Reg. Sess.)
(SB 136) amended section 667.5 to eliminate sentences for certain
prison priors. SB 136 became effective January 1, 2020. Under
this new legislation, the one-year prison term enhancement
under section 667.5 now applies only to prior prison terms served
for sexually violent offenses. (§ 667.5, subd. (b).)
       The parties correctly agree SB 136 applies retroactively to
Murdock’s sentence because his prior conviction was not for a
sexually violent offense and his judgment was not final when the
bill became effective. (See In re Estrada (1965) 63 Cal. 2d 740,
745.)
       We strike the one-year sentence for the prison prior in light
of SB 136. The People argue we should remand the matter for
resentencing on this issue, “because the trial court imposed less
than the maximum sentence available” by imposing a concurrent
term of three years for the firearm possession conviction when it
could have imposed a consecutive term. However, because we
order the trial court to stay the firearm possession sentence
under section 654, there is no greater prison term for the trial
court to consider. As the People note, “[t]he trial court was




                                22
required to sentence [Murdock] to state prison for the
indeterminate term of 25 years to life for the first degree murder
pursuant to section 190, subdivision (a), plus a consecutive
indeterminate sentence of 25 years to life pursuant to section
12022.53, subdivision (d).”
       We thus need not remand the case to the trial court on this
issue, because the trial court has no sentencing discretion to
exercise. (Cf. People v. Buycks (2018) 5 Cal. 5th 857, 893; People
v. Jennings (2019) 42 Cal. App. 5th 664, 682.)
                          DISPOSITION
       The one-year sentence for the prison prior is stricken from
Murdock’s sentence, so his total sentence is 50 years rather than
51 years. The case is remanded for the trial court to stay the
sentence for possession of a firearm by a felon. We direct the
trial court to prepare and forward to the Department of
Corrections and Rehabilitation an amended abstract of judgment.
The judgment is otherwise affirmed.



                                          WILEY, J.

We concur:



             BIGELOW, P. J.




             STRATTON, J.




                               23